Citation Nr: 1814882	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from August 1979 to January 1985 and November 1986 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  This case was remanded for additional development in September 2016.


FINDING OF FACT

The Veteran's PTSD and depression had their onsets in service.


CONCLUSION OF LAW

The Veteran's PTSD and depression were incurred in service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that several incidents in service caused his PTSD.  First, in San Remo, Italy between 1986 and 1989, his shipmate was hit by a train and he had to collect the body parts.  Secondly, he contends that in 1989, there was a man overboard in rough seas. Thirdly, he also contends that while aboard the USS San Jose in 1981, he picked up refugees and one of them drew a gun.  Fourthly, he contends that when he was aboard the USS San Jose from September 1981 to December 1982, there was an emergency breakaway.  See May 2012, December 2012, February 2016, and April 2016 statements; February 2014 notice of disagreement; March 2016 Board hearing, pp. 8-9.  The Veteran also attributes his depression to his service-connected foot conditions.  See February 2016, and April 2016 statements; February 2014 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

On the Veteran's June 1979 examination prior to entrance into service, it was noted that he had a history of psychiatric treatment for one and a half years in 1976.  However, upon evaluation, the examiner noted that his psychiatric condition was normal. Thus, the Veteran is considered sound upon entrance into service.  See 38 C.F.R. § 3.304.

The Veteran's DD Form 214 shows that his primary specialties in service were aerospace medical technician and medical field service technician.  The claims file contains a December 2009 formal finding of unavailability of Portsmouth Naval Medical Center records from January 5, 1990 to August 6, 1992.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The record contains an April 2016 lay statement from Captain Richard L. Coleman, who was the commanding officer of USS Dewey.  He confirmed that they arrived in San Remo, Italy in April 1988 and that there was a fatal accident at the railroad crossing immediately adjacent to the boat landing.  He noted that he remembered the Veteran being traumatized as he was part of the crew that had to clean up the carnage.

Post-service VA treatment records show diagnoses of depression and PTSD.  See September 2008 through December 2016 VA treatment records.  VA treatment records also note that the PTSD is military related.  See March 2012 and December 2016 VA treatment records.

The November 2016 VA examiner also diagnosed depressive disorder.  The Board acknowledges that the November 2016 VA examiner found no diagnosis of PTSD.  The Board also acknowledges that the examiner determined that depression did not pre-exist service and was less likely than not related to service or a service-connected condition.  

However, given the competent and credible evidence statements of the Veteran regarding his in-service stressors, his current diagnoses of PTSD and depression, the VA treatment records showing military-related PTSD, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD and depression is warranted.

ORDER

Service connection for PTSD and depression is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


